DETAILED ACTION
This office action is in response to after final  filed on 06/08/2022.
Claims 1-10, and 12-30 are pending of which claims1, and  28-30  are  independent claims, and claim 11 is canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 01/20/2021 and 02/03/2022 is considered.
Allowable Subject Matter
Claims 1-10, and 12-30 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining a configuration of a time resource container configured for receiving and forwarding an indication of coordination information associated with access nodes of a network, the time resource container comprising a set of time resources having a total duration less than or equal to a symbol length.
.
.

Claims 1-27 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… determining a configuration of a time resource container configured for receiving and forwarding an indication of coordination information associated with access nodes of a network, the time resource container comprising a set of time resources having a total duration less than or equal to a symbol length” as specified in claim 1.  

Claim 28 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 28,    “… enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container” as specified in claim 28.  

Claim 29 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 29,    “… receiving, from a second access node of the access nodes and while in the operating mode, a signal in a first subset of the set of time resources of the time resource container” as specified in claim 29.  


Claim 30 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 30,    “… amplifying and forwarding, in the first subset of the set of time resources of the time resource container and while in the operating mode, the signal to a third access node of the access nodes, the forwarded signal comprising a notification signal comprising the indication of the coordination information” as specified in claim 30.  




The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Black (US Pub. No. 20100190533) discloses simplification of a signal when backhaul is not available. However the disclosure of  Black taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with determining a configuration of a time resource container configured for receiving and forwarding an indication of coordination information associated with access nodes of a network, the time resource container comprising a set of time resources having a total duration less than or equal to a symbol length as claimed in claim 1, and  28-30  in combination with other limitations recited as specified in claim 1, and  28-30.

Yang(US Pub. No. 20200044796) discloses that a reference signal occupies the third symbol. However the disclosure of  Yang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with enabling an operating mode for amplifying and forwarding a signal based at least in part on determining the configuration of the time resource container as claimed in claim 1, and  28-30 in combination with other limitations recited as specified in claim 1, and  28-30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476